              Case 5:19-cv-01611-EJD Document 44 Filed 08/12/21 Page 1 of 4




 1 CLARE LAKEWOOD (CA Bar No. 298479)
   AMY R. ATWOOD (admitted pro hac vice)
 2 Center for Biological Diversity
   1212 Broadway, # 800
 3
   Oakland, CA 94612
 4 Tel: (510) 844-7121
   Email: clakewood@biologicaldiversity.org
 5         atwood@biologicaldiversity.org
 6 Attorneys for Plaintiff

 7

 8                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                       SAN JOSE DIVISION
10

11 CENTER FOR BIOLOGICAL                                  Case No. 19-CV-01611-EJD
   DIVERSITY,
12    Plaintiff,
                                                          STIPULATION AND [PROPOSED] ORDER
13  v.                                                    ON CASE MANAGEMENT

14 U.S. BUREAU OF LAND
   MANAGEMENT,
15
      Defendant.
16

17         In accordance with the Court’s Order, ECF No. 42, Plaintiff Center for Biological Diversity and
18 Defendant Bureau of Land Management (“BLM”) file this Stipulation regarding Case Management and

19 Next Steps.

20         WHEREAS, Plaintiff Center for Biological Diversity asserted claims for declaratory and
21 injunctive relief under the Freedom of Information Act (“FOIA”) and the Administrative Procedure

22 Act(“APA”) arising out of Defendant Bureau of Land Management’s alleged failures in processing and

23 responding to Plaintiff’s FOIA request.

24         WHEREAS, Defendant completed its principal FOIA production on September 3, 2020. See
25 ECF No. 32.

26         WHEREAS, Defendant completed its supplemental FOIA production on January 25, 2021. See
27 ECF No. 38.

28

     STIPULATION AND [PROPOSED] ORDER ON              1
     CASE MANAGEMENT; Case No. 19-CV-01611-EJD
                Case 5:19-cv-01611-EJD Document 44 Filed 08/12/21 Page 2 of 4




 1            WHEREAS, in a parallel proceeding, Center for Biological Diversity’s Central Coast RMPA/

 2 NEPA case, Case No. 19-cv-7155 (N.D. Cal.), BLM made corresponding document productions for the

 3 Administrative Record, and it served a privilege log.

 4            WHEREAS, the Parties do not believe it would be productive to serve a Vaughn index in this

 5 case, due to the expected similarities between the privilege log in 19-cv-7155 and the Vaughn index in

 6 this case.1

 7            WHEREAS, in this case, the Parties do not have any disputes about the sufficiency of BLM’s

 8 FOIA Production.

 9            WHEREAS, the Parties believe that this FOIA case can be dismissed, upon resolution of the fees

10 and costs issues.

11            WHEREAS, the Parties met and conferred by telephone on July 29, 2021.

12            WHEREAS, Parties have significantly progressed negotiations on the fees and costs issues, but

13 require additional time to finalize an agreement.

14            THEREFORE, Plaintiff Center for Biological Diversity and Defendant Bureau of Land

15 Management hereby stipulate, by and through their counsel of record, to the following terms addressing

16 case management.

17            1. Further Proceedings.

18            The Parties have an additional 28 days (i.e., until September 9, 2021) to continue meet and

19 confer about costs and fees issues, including (1) whether to stipulate to a process for resolving any

20 disputes regarding fees/costs, (2) whether to seek a Case Management Conference, or (3) whether the

21 parties should ask the Court to appoint a magistrate judge to assist the parties in resolving any disputes

22 about fees/costs.

23            The parties shall file a stipulation or other document with the Court about next steps for this

24 litigation within 35 days (i.e., September 16, 2021).

25            2. Vacating the Case Management Conference.

26            If the Court approves this Stipulation, the parties request that the Court vacate the Case

27
     1
28    The Parties acknowledge that the privilege log does not include certain information specific to
     documents withheld under FOIA. See ECF No. 39 at 2 n.1.
      STIPULATION AND [PROPOSED] ORDER ON               2
         CASE MANAGEMENT; Case No. 19-CV-01611-EJD
              Case 5:19-cv-01611-EJD Document 44 Filed 08/12/21 Page 3 of 4




 1 Management Conference currently scheduled for August 26, 2021; vacate the August 16, 2021 deadline

 2 for a Case Management Statement; and reschedule the Case Management

 3 Statement to a date not before September 23, 2021. See ECF No. 42.

 4

 5          IT IS SO STIPULATED,

 6          Respectfully submitted,

 7          Dated: August 12, 2021

 8                                               STEPHANIE M. HINDS
                                                 Acting United States Attorney
 9
                                                 By:    /s/ Christopher F. Jeu
10                                               Christopher F. Jeu
                                                 Assistant United States Attorney
11                                               Attorneys for Defendant
                                                 U.S. Bureau of Land Management
12

13 As the ECF User whose identification and password are being used to file this Stipulation, I attest under
   penalty of perjury that Defendant's counsel has concurred in the filing of this document.
14

15
                                                 By: __/s/ Clare Lakewood________________
16                                               CLARE LAKEWOOD (CA. Bar No. 298479)
                                                 AMY R. ATWOOD (admitted pro hac vice)
17                                               Attorney for Center for Biological Diversity
                                                 1212 Broadway, #800
18                                               Oakland, CA 94612
19                                               Tel: (510) 844-7121
                                                 Email: clakewood@biologicaldiversity.org
20                                                       atwood@biologicaldiversity.org

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER ON                3
     CASE MANAGEMENT; Case No. 19-CV-01611-EJD
              Case 5:19-cv-01611-EJD Document 44 Filed 08/12/21 Page 4 of 4




 1                                            PROPOSED ORDER

 2          The Court has considered the parties’ stipulation on case management and FOIA record

 3 production. ECF No. 43. For good cause appearing, the Court orders as follows:

 4          1. Further Proceedings.

 5          The Parties have an additional 28 days (i.e., until September 9, 2021) to meet and confer about

 6 costs and fees issues, including (1) whether to stipulate to a process for resolving any disputes regarding

 7 fees/costs, (2) whether to seek a Case Management Conference, or (3) whether the parties should ask the

 8 Court to appoint a magistrate judge to assist the parties in resolving any disputes about fees/costs.

 9 The parties shall file a stipulation or other document with the Court about next steps for this litigation

10 within 35 days (i.e., September 16, 2021).

11          2. Case Management Conference.

12          a. The Case Management Conference set for August 26, 2021 is continued until

13 ________________.
     October 7, 2021 The deadline to file a Joint Case Management Statement is continued to no later
14 than ________.
        Sept. 27
15

16

17

18          IT IS SO ORDERED,

19          Dated: August 12, 2021

20                                                        ___________________________
                                                          Hon. EDWARD J. DAVILA
21
                                                          United States District Judge
22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER ON                  4
     CASE MANAGEMENT; Case No. 19-CV-01611-EJD
